28 So. 3d 943 (2010)
Ricardo MONTEVECCHI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-5367.
District Court of Appeal of Florida, Fourth District.
February 17, 2010.
Arturo R. Rios of the Law Office of Arturo R. Rios, P.A., St. Petersburg, for appellant.
No appearance required for appellee.
PER CURIAM.
Affirmed. See Forrest v. State, 988 So. 2d 38 (Fla. 4th DCA 2008). This affirmance is without prejudice as to the filing of an amended motion with a facially sufficient claim pursuant to Forrest.
WARNER, POLEN and CIKLIN, JJ., concur.